Citation Nr: 0615223	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  02-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
post-operative residuals of a left inguinal hernia.

2.  Entitlement to an increased rating for post-operative 
residuals of a right inguinal hernia, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had honorable active service from November 1966 
to October 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In November 2005, the Board remanded the 
claims to afford the veteran a personal hearing in order to 
ensure full compliance with due process requirements.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 
20.704, 20.904(a)(3) (2005).

In March 2006 the veteran appeared before the undersigned 
Acting Veterans Law Judge at a video conference hearing.  A 
copy of the transcript is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his service-connected post-
operative residuals of right and left inguinal hernias are 
more disabling than currently evaluated.  The record reflects 
a history of multiple bilateral inguinal hernia repairs.  The 
veteran asserts that as a result of these operations, he has 
weakness across the stomach and constant pain, which 
interferes with his ability to lift, walk, sit or work.  

Before the Board can consider the merits of the issues on 
appeal, a review of the record shows that the veteran has not 
been provided adequate notice under the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  See, in pertinent part, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); C.F.R. § 3.159 (2005).  
These provisions redefine the obligations of VA with respect 
to the duty to assist and include an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In this case, while the RO provided the veteran with a March 
2002 Statement of the Case and correspondence that informed 
him of the substance of VCAA, the RO letters addressed 
matters that do not pertain to the claims on appeal.  
Specifically, a May 2001 RO letter to the veteran advised him 
that "new and material evidence" was required to "reopen" 
his claim for "service connection" for an inguinal hernia.  
The record clearly shows that service connection is already 
in effect for both inguinal hernias and the issues on appeal 
pertain to the appropriate rating for each disability.  A 
fully compliant VCAA notice is warranted that is tailored 
specifically to the veteran's claims for an increased 
(compensable) rating for post-operative residuals of a left 
inguinal hernia and a rating in excess of 10 percent for 
post-operative residuals of a right inguinal hernia.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); see also Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
While a claim for service connection is not at issue here, 
the veteran should be provided notice of the type of 
information or evidence necessary to establish an increased 
rating and an effective date for such for both disabilities.  

Turning to the relevant medical evidence in the claims file, 
the Board notes that in July 2002, a VA examiner opined that, 
given the veteran's inability to do heavy lifting as a result 
of his hernias, he was not employable.  Additionally, in 
October 1996, the Social Security Administration determined 
that the veteran was unemployable and it is apparent that the 
basis of this decision was his impaired ability to perform 
certain duties as a result of his hernia repairs.  It is the 
Board's judgment that the RO must contact the veteran to 
determine if he has any additional evidence that is relevant 
to the question of whether his post-operative residuals of 
right and left inguinal hernias have caused marked 
interference with employment (e.g., records and/or a 
statement from employer).  Following completion of the above 
development and the readjudication of the claims on appeal, 
the RO must refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of an extraschedular evaluation for the 
veteran's service-connected post-operative residuals of a 
right and a left inguinal hernia.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.

Accordingly, this case is REMANDED for the following action:
 
1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The RO must provide the veteran 
written notification specific to his 
claims of entitlement to an increased 
(compensable) rating for post-operative 
residuals of a left inguinal hernia and 
entitlement to a rating in excess of 10 
percent for post-operative residuals of a 
right inguinal hernia.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims for 
entitlement to an increased (compensable) 
rating for post-operative residuals of a 
left inguinal hernia and a rating in 
excess of 10 percent  for post-operative 
residuals of a right inguinal hernia.

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a higher disability rating and 
effective date for an increase for his 
post-operative residuals of right and 
left inguinal hernias.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  After completing any additional 
development deemed necessary, the RO 
should refer the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of whether an 
extraschedular evaluation is warranted 
for the veteran's service-connected post-
operative residuals of right and/or left 
inguinal hernias.  See 38 C.F.R. 
§ 3.321(b)(1) (2005).  

3.  If either benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case, which must 
contain notice of all relevant action 
taken on the claims, to include a 
summary of any evidence added to the 
record since the June 2005 Supplemental 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

